Citation Nr: 1447751	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-24 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service-connection for bilateral hearing loss and awarded a noncompensable evaluation.

A hearing was held in January 2013 by means of video conferencing equipment with the Veteran in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination.

The Veteran seeks an initial compensable rating for his bilateral hearing loss, to include entitlement to an extraschedular rating.  During his hearing before the Board in January 2013, the Veteran and his wife testified that his hearing had worsened since his VA Compensation and Pension examination in April 2012.  The Veteran indicated that his ability to hear the television and hear voices over the radio and telephone while working had decreased.  When a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.

The Veteran has also requested consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) because of the impact of his hearing loss on his daily life, to include employment.  Under this section, an extraschedular evaluation may be assigned in the case of "an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  In this case, the Veteran testified that he drives a truck for a living and has a difficult time talking to his dispatchers on the radio and telephone.  He stated that he also misses other communications transmitted on the truck radio.  He reported that his hearing loss has affected his earning capacity as he has missed about 5 days of work in the past year due to appointments for his hearing loss.  Therefore, the record reasonably raises the question of whether the Veteran's disability has caused frequent hospitalizations and/or markedly interfered with his employment pursuant to 38 C.F.R. § 3.321(b)(1).

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b) " or § 4.16(b)).  The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. §§ 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extraschedular evaluation.  Thus, the Board determines that remand for consideration of the issues of entitlement to an extraschedular rating for bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.
Given the foregoing, the Board finds that a remand is warranted to schedule a VA Compensation and Pension examination to determine whether the Veteran's hearing acuity has worsened and for the RO to consider whether referral for an extraschedular rating is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records.

2. Schedule the Veteran for a VA audiological examination to determine the severity of the Veteran's bilateral hearing loss.  The entire claims file, to include copies of pertinent records on Virtual VA and/or VBMS, should be made available to the examiner and the examiner must indicate review of the claims file in the examination report.

Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  38 C.F.R. § 4.85(a) (2013).  The examiner must provide a full description of all functional deficits caused by service-connected hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  If no such deficits are found, this should be explained.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, following a review of the entire claims file, readjudicate the Veteran's claim, in light of all pertinent evidence and legal authority.  The RO/AMC should consider whether the criteria for submission for assignment of an extraschedular rating for the Veteran's service-connected bilateral hearing loss pursuant to 38 C.F.R. § 3.321(b)(1) are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



